 

 
Exhibit 10.83
 
 
FIRST AMENDMENT TO
THE SPECTRANETICS CORPORATION
2010 EMPLOYEE STOCK PURCHASE PLAN
 
THIS FIRST AMENDMENT TO THE spectranetics corporation 2010 EMPLOYEE STOCK
PURCHASE PLAN (this “First Amendment”), dated as of December 2, 2010, is made
and adopted by The Spectranetics Corporation (the “Company”). Capitalized terms
used but not otherwise defined herein shall have the respective meanings
ascribed to them in the Plan (as defined below).
 
RECITALS
 
WHEREAS, the Company maintains The Spectranetics Corporation 2010 Employee Stock
Purchase Plan (the “Plan”);
 
WHEREAS, pursuant to Section 7.5(a) of the Plan, the Board of Directors of the
Company (the “Board”) may amend the Plan at any time and from time to time ; and
 
WHEREAS, the Board desires to amend the Plan as set forth herein.
 
NOW, THEREFORE, BE IT RESOLVED, that the Plan be amended as follows:
 
1.Section 2.15 of the Plan is hereby amended and restated in its entirety as
follows:
 
“2.15    “Fair Market Value” shall mean, as of any date, the value of a share of
Common Stock determined as follows:
 
(a)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for the Common Stock (or the closing bid, if no
sales were reported) as quoted on such exchange or system for such date or, if
there is no closing sales price for the Common Stock on the date in question,
the closing sales price for the Common Stock on the last preceding date for
which such quotation exists, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;
 
(b)    If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for the Common Stock for such date or, if there
are no closing bid and asked prices for the Common Stock on such date, the
closing bid and asked prices for the Common Stock on the last preceding date for
which such information exists, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable; or
 

 

--------------------------------------------------------------------------------

 

(c)    In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.”
 
2.This First Amendment shall be effective as of the date hereof.
 
3.This First Amendment shall be and is hereby incorporated in and forms a part
of the Plan.
 
4.Except as set forth herein, the Plan shall remain in full force and effect.
 
 
 
I hereby certify that the foregoing First Amendment was duly adopted by the
Board of Directors of The Spectranetics Corporation on December 2, 2010.
 
Executed on this 2nd day of December, 2010.
 
 
By:     /s/ Roger Wertheimer                        
    Roger Wertheimer
    Secretary    
 
 
 

 